PER CURIAM.
As the parties have agreed, in accordance with Hidalgo v. State, 729 So.2d 984 (Fla. 3d DCA 1999), which was decided after the ruling below, the order under review is reversed and the cause remanded for the trial court to review all pertinent records and calculate the appropriate credit for time served to which Myles is entitled, including time served in jail prior to sentencing and in prison prior to his release on community control. See Harrell v. State, 731 So.2d 868, 1999 WL 330169 (Fla. 3d DCA 1999).